Citation Nr: 0940062	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1972.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Purple Heart medal and 
Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the RO.  

In April 2009, during the course of the appeal, the Veteran 
had a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After reviewing the record, the Board finds that there may be 
outstanding evidence which could help support the Veteran's 
claim of entitlement to service connection for hepatitis C.  
Therefore, further development of the evidence is warranted 
prior to further consideration by the Board.

The evidence shows that in May 2005, the Veteran was awarded 
monthly Social Security disability benefits.  The 
disabilities associated with that award have not been 
reported; and other than the award letter and the report of a 
February 2005 Social Security Disability evaluation, the 
record is negative for any records supporting that award.  
While such records could well be relevant to the Veteran's 
claim, they have not yet been requested for association with 
the claims file.  Accordingly, the case is REMANDED for the 
following action:

1.  Request that the Social Security 
Administration provide a copy of the 
decision awarding the Veteran Social 
Security benefits, including the 
disability(s) upon which that award is 
based.  All associated medical 
documentation must be requested, 
including, but not limited to, discharge 
summaries, consultation reports, reports 
of examinations, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the Veteran  provide any such 
records he may have in his possession.  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002 and Supp. 2009); 38 C.F.R. 
§ 3.159(c)(2) (2009).

2.  When the actions requested in Part 1 
have been completed, undertake any other 
indicated development.  Then readjudicate 
the issue of entitlement to service 
connection for hepatitis C.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

While no action is required of the veteran unless he is so 
notified, he has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

